NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 15, 2022
                              Decided September 16, 2022

                                         Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1120

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 1:19-cr-00603(1)
LAMONT WILLIAMS,
    Defendant-Appellant.                        John J. Tharp, Jr.,
                                                Judge.



                                       ORDER

        Lamont Williams pleaded guilty to possessing a firearm as a felon, in violation of
18 U.S.C. § 922(g)(1), and was sentenced to 72 months in prison and two years of
supervised release. Williams appeals, but his appointed counsel asserts that the appeal
is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967).
Counsel’s brief explains the nature of the case and the issues that an appeal of this kind
would be expected to involve. Because his analysis appears thorough, and Williams has
No. 22-1120                                                                           Page 2

not raised other potential issues, see CIR. R. 51(b), we limit our review to the subjects
that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        In April 2019, Chicago police officers stopped the car Williams was driving for
running a red light. As they approached, they saw him shove a handgun onto the floor
of the backseat. Williams had one passenger, his sister. The officers searched the car and
found a loaded pistol with a defaced serial number, which they were later able to read
after applying a chemical agent to it. Williams was arrested and detained at the Cook
County Jail. During multiple recorded phone calls from the jail, Williams directed his
sister to tell investigators that the pistol was not his.

       Later, while out on bond, Williams violated the terms of his pretrial release by
driving a car containing a different gun loaded with armor-piercing bullets, then fleeing
the scene when he was pulled over for a traffic violation. He was arrested four days
later on a bench warrant, and his bond was revoked.

       In connection with the first arrest, Williams pleaded guilty to violating 18 U.S.C.
§ 922(g)(1). The presentence investigation report determined that his base offense level
was 20 because he had a prior Illinois conviction for armed robbery, 720 ILCS 5/18-1(a),
which was a crime of violence for guidelines purposes. See U.S.S.G. §§ 2K2.1(a)(4)(A),
4B1.2(a). The PSR also recommended a four-level adjustment for altering the serial
number and a two-level adjustment for obstructing justice. See U.S.S.G.
§§ 2K2.1(b)(4)(B), 3C1.1. In total, because Williams received no reduction for acceptance
of responsibility, the offense level was 26. Williams’s relevant criminal history put him
in criminal history category III, which led to a range of 78–97 months’ imprisonment.

       The court adopted the PSR’s recommendations over several of Williams’s
objections. First, the court rejected the argument that his armed-robbery conviction was
not a crime of violence under the guidelines. Williams also objected to the adjustment
for a defaced serial number because the police ultimately discerned the number, but the
court concluded that any material alteration of a serial number suffices. The court also
declined to grant Williams a reduction for acceptance of responsibility because, in its
view, Williams attempted to avoid responsibility by obstructing justice, and his recent
criminal activity showed that he continued to flout the law.

      Before imposing the sentence, the court considered Williams’s arguments in
mitigation but found they were outweighed by his failure to accept responsibility, his
criminal history, and his risk of recidivism. Still, the court imposed a below-guidelines
No. 22-1120                                                                          Page 3

sentence because Williams did not flee the police during the first stop, he did not use
the gun, and the serial-number enhancement overstated the seriousness of the offense
when no evidence showed that Williams altered the number himself.

       Counsel first informs us that he consulted with Williams and confirmed that he
wishes to challenge only his sentence, not his conviction. Counsel thus properly refrains
from discussing the validity of the guilty plea. See United States v. Konczak, 683 F.3d 348,
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel next considers whether Williams could raise a non-frivolous argument
that his sentence is procedurally unsound and rightly concludes that he could not.
Williams’s base offense level was 20 because his Illinois robbery conviction was, as the
court concluded, a “crime of violence” under the guidelines. U.S.S.G. §§ 2K2.1(a)(4)(A),
4B1.2(a). The same offense is a “violent felony” under the Armed Career Criminal Act.
See Klikno v. United States, 928 F.3d 539, 549 (7th Cir. 2019). And the definitions of
“violent felony” and “crime of violence” cover the same conduct. United States v.
Duncan, 833 F.3d 751, 754 (7th Cir. 2016).

       Counsel also rightly finds no non-frivolous basis for challenging the adjustments
that resulted in a higher guidelines range. The four-level adjustment for altering a
firearm’s serial number applies whenever the number has been made less accessible,
United States v. Hayes, 872 F.3d 843, 847 (7th Cir. 2017), making it immaterial that officers
here were later able to recover the number. See U.S.S.G. § 2K2.1(b)(4)(B). The two-level
increase for obstructing justice was also warranted because Williams attempted to
impede an investigation by telling his sister to lie. See U.S.S.G. § 3C1.1. Relatedly,
counsel is correct that the court’s refusal to grant him a reduction for acceptance of
responsibility under U.S.S.G. § 3E1.1(a) is consistent with our precedent. A defendant
who obstructs justice is presumed not to have accepted responsibility, United States v.
Mayberry, 272 F.3d 945, 949 (7th Cir. 2001), and here the court further explained that
Williams violating the terms of his pretrial release (by driving around with another
firearm and fleeing police) also reflected a lack of accountability.

       Counsel next explains that Williams’s previous robbery conviction earned him
three criminal-history points and a conviction for driving under the influence yielded
another. See U.S.S.G. § 4A1.1(a), (c). Additionally, Williams’s 72-month prison sentence
was below the statutory maximum, see 18 U.S.C. § 924(a)(2), as was his two-year term of
supervised release, see 18 U.S.C. § 3583(b)(2), and the court did not base the sentence on
No. 22-1120                                                                        Page 4

any clearly erroneous facts. See Gall v. United States, 552 U.S. 38, 51 (2007). Therefore,
counsel concludes, and we agree, that it would be frivolous to assert a procedural error.

        Counsel last considers whether Williams could plausibly challenge his sentence
as substantively unreasonable and correctly concludes that he could not. Because
Williams received a below-guidelines sentence, we would presume that it is not
unreasonably long, see United States v. Dewitt, 943 F.3d 1092, 1098 (7th Cir. 2019), and
counsel demonstrates that there is nothing in the record to rebut that presumption. The
court considered the 18 U.S.C. § 3553(a) factors in explaining why the sentence was
appropriate. See Gall, 552 U.S. at 49–50. Although the court did not conduct a lengthy
§ 3553(a) analysis separately for the term of supervised release, “[t]here is no need to
justify separately terms of imprisonment and supervised release when the same
explanation reasonably supports both.” United States v. Manyfield, 961 F.3d 993, 997
(7th Cir. 2020). The court also adequately explained the sentence: it weighed Williams’s
arguments in mitigation against his pretrial conduct, his criminal history, and his risk of
recidivism. Lastly, counsel correctly explains that because Williams agreed to the
conditions of his supervised release when he was given an opportunity to object to
them, any appellate challenge to the conditions is waived. See United States v. Flores, 929
F.3d 443, 448-50 (7th Cir. 2019).

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.